DETAILED ACTION
This is a non-final Office action in response to the amendment filed 04/07/2021 and the RCE filed 05/07/2021.

Status of Claims
Claims 1-41 are pending;
Claims 1-3, 5-7, 10, 13, 15-17, 19-22, 26, 28-31, 33-36, 38, and 39 are currently amended; claims 4, 8, 9, 11, 12, 14, 18, 23-25, 27, 32, and 37 are original; claims 40 and 41 were previously presented;
Claims 1-41 are rejected herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 04/07/2021 has been entered.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Claim Objections
Claims 1, 15, 26, 29, 33, and 35 are objected to because of the following informalities:
Claim 1, lines 11 and 12, "each adjacent pair" appears to be --a respective adjacent pair--.
Claim 15, line 16, "each adjacent pair" appears to be --a respective adjacent pair--.
Claim 26, line 16, "each adjacent pair" appears to be --a respective adjacent pair--.
Claim 29, line 13, "each associated horizontally aligned member" appears to be --the associated one of the at least three horizontally aligned members--.  See claim 29, line 12.
Claim 29, line 14, "adjacent ones" appears to be --the adjacent ones--.  See claim 29, line 10.
Claim 29, line 15, "the rotational axis" appears to be --the rotational axis of the associated one of the at least three horizontally aligned members--.
Claim 33, lines 2 and 3, the applicant is advised to change the limitations to --the medical suspension arm assembly comprises a brake system including the brake of each joint, and the brake system is configured to sequentially release each-- or the like.

Claim 35 line 10, "each adjacent pair" appears to be --a respective adjacent pair--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 17, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is recited in lines 3 and 4, "each of the at least three horizontally aligned members includes at least one conduit routing housing."  As such, it is not clear as to whose at least one conduit routing housing (i.e., the "at least one conduit routing housing" of which one of the "at least three horizontally aligned members") the limitation "the at least one conduit routing housing" in line 5 refers to, since claim 3 recites at least three conduit routing housings.  For the purpose of examination, the Examiner considers "the at least one conduit routing housing" in claim 3 (line 5) to be --the at least one conduit routing housing of each of the at least three Similar rejection and similar interpretation apply to the limitation "the at least one conduit routing housing" in claim 17 (line 6).  Appropriate correction is required.
Regarding claim 38, it is not clear as to how the "brake" in claim 38 (line 3) is related to the "brake system" in claim 36 (line 4).  For example, does the "brake system" in claim 36 include the "brake" in claim 38?  Or does claim 38 require the "brake" in addition to the "brake system" in claim 36?  For the purpose of examination, the Examiner considers "the suspension arm assembly comprises a brake" in claim 38 (line 3) to be --the brake system comprises a brake--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 2, 5, 11, 15, 16, 19, 23-28, 35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, and Dunfee et al.  (US 7,240,477 B1), hereinafter Dunfee.
Regarding claim 1, Steger discloses a suspension arm assembly (see Figure 1, see paragraph 0009, lines 1-12) comprising: at least three horizontally aligned members (300, fig 5, see annotation) relatively rotatable about each other (see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (paragraph 0022, lines 6-8), each of the at least three horizontally aligned members defining a load bearing periphery (40, fig 2); and at least one line (180, fig 7) extending along the at least three horizontally aligned members (see Figure 7), the at least one line not being located within the load bearing periphery of each of the at least three horizontally aligned members (see Figures 6 and 7), wherein the at least one line extends along a path that extends along the at least three horizontally aligned members (see Figures 6 and 7).

    PNG
    media_image1.png
    434
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    534
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (300 – Three Horizontally Aligned Members)]


    PNG
    media_image3.png
    371
    749
    media_image3.png
    Greyscale







Steger does not disclose the suspension arm assembly, (1) wherein the suspension arm assembly further comprises: a boom connecting assembly rotatably connected to one of the at least three horizontally aligned members, wherein the at least one line comprises at least one conduit, wherein the at least one conduit extends down through a central portion of the boom connecting assembly; (2) wherein a rotational axis of each joint connecting each adjacent pair of the at least three horizontally aligned members intersects the path.
With respect to the missing limitations (1) above, Timoszyk teaches a suspension arm assembly (1000, fig 11) comprising: a plurality of support members (1022, 1024, fig 11); a boom connecting assembly (1026, fig 11) rotatably connected to one of the plurality of support members (paragraph 0043, lines 11 and 12); a medical device (1006, fig 11) connected to the plurality of support members via the boom connecting assembly (see Figure 11); and at least one conduit (1030, 1040, 1050, fig 11) extending along the plurality of support members and down through a central portion of the boom connecting assembly (see Figure 11, see paragraph 0043, lines 12-17).


    PNG
    media_image4.png
    742
    550
    media_image4.png
    Greyscale

















Steger and Timoszyk are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the at least one line (Steger: 180, fig 7) as at least one conduit (Timoszyk: 1030, 1040, 1050, fig 11) as taught by Timoszyk.  The motivation would have been to allow various medical devices for different purposes to be used with the suspension arm assembly.  Moreover, before 
With respect to the missing limitations (2) above, Dunfee teaches a link assembly (10, fig 1) comprising: at least three link members (12, fig 1) relatively rotatable about each other (col 4, lines 42-49), each adjacent pair of the at least three link members being connected to each other by a joint (18, 20, fig 2, col 4, lines 32-53), each of the at least three link members defining a load bearing periphery (48, fig 4) and having at least one conduit routing housing (47F, fig 4B); and at least one conduit (78, fig 4A, col 4, lines 9 and 10) extending along the at least three link members (see Figure 6) and being routed by the at least one conduit routing housing of each of the at least three link members (see Figure 6), the at least one conduit not being located within the load bearing periphery of each of the three link members (see Figures 2, 4, and 4B), wherein the at least one conduit extends along a path that extends along the at least three link members (see Figure 6), and wherein a rotational axis of each joint connecting each adjacent pair of the at least three link members intersects the path (see Figure 6).


    PNG
    media_image5.png
    513
    600
    media_image5.png
    Greyscale









Dunfee is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) with at least one conduit routing housing (Dunfee: 47F, fig 4B) to route at least one conduit (Dunfee: 78, fig 4A; Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11), such that the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6), and a rotational axis of each joint connecting each adjacent pair of the at least three horizontally aligned members intersects the path (Dunfee: see Figure 6), as taught by Dunfee.  The motivation would have been to allow additional conduits to be neatly organized and routed by the at least three horizontally aligned members at more locations for increased utility of the suspension arm assembly.  Therefore, it would have been obvious to combine Steger, Timoszyk, and Dunfee to obtain the invention as specified in claim 1.
Accordingly, Steger, as modified by Timoszyk and Dunfee, teaches a suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: at least three horizontally aligned members (Steger: 300, fig 5, see annotation) relatively rotatable about each other (Steger: see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (Steger: paragraph 0022, lines 6-8), each of the at least three horizontally aligned members defining a load bearing periphery (Steger: 40, fig 2); a boom connecting assembly (Timoszyk: 1026, fig 11) rotatably connected to one of the at least three horizontally aligned members (Timoszyk: see Figure 11, see paragraph 0043, lines 11 and 12; Steger: see Figure 6); and at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11; Dunfee: 78, fig 6) extending along the at least three horizontally aligned members (Steger: see Figure 7; Dunfee: see Figure 6) and down through a central portion of the boom connecting assembly (Timoszyk: see Figure 11, see paragraph 0043, lines 12-17; Steger: see Figure 7), the at least one conduit not being located within the load bearing periphery of each of the at least three horizontally aligned members (Steger: see Figures 6 and 7; Dunfee: see Figure 2, 4, and 4B), wherein the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), and wherein a rotational axis of each joint connecting each adjacent pair of the at least three link members intersects the path (Dunfee: see Figure 6; Steger: see Figures 5-7).
Regarding claim 2, wherein: the at least one conduit is routed horizontally and not vertically between each adjacent pair of the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7).
Regarding claim 5, wherein: each of the at least three horizontally aligned members includes at least one conduit routing housing (Dunfee: 47C, fig 4B) located outside of the load bearing periphery and having the at least one conduit therein (Dunfee: see Figures 4A and 6; Steger: see Figure 7).
Regarding claim 11, wherein: at least two of the at least three horizontally aligned members are substantially identical (Steger: see Figure 6; Dunfee: see Figure 2).
Regarding claim 15, Steger, as modified by Timoszyk and Dunfee (see above discussions with respect to claim 1), teaches a medical suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: a ceiling attachment member (Steger: 170, fig 5, paragraph 0026, line 5 and 6) for connecting the medical suspension arm assembly to a ceiling (Steger: paragraph 0026, line 5 and 6); at least three horizontally aligned members (Steger: 300, fig 5, see annotation) relatively rotatable about each other (Steger: see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (Steger: paragraph 0022, lines 6-8), each of the at least three horizontally aligned members defining a load bearing periphery (Steger: 40, fig 2); a boom connecting assembly (Timoszyk: 1026, fig 11) rotatably connected to one of the at least three horizontally aligned members (Timoszyk: see Figure 11, see paragraph 0043, lines 11 and 12; Steger: see Figure 6); a medical device (Steger: paragraph 0009, line 11, paragraph 0025, line 9) supported by the at least three horizontally aligned members and the boom connecting assembly for providing medical services or information (Timoszyk: see Figure 11; Steger: see Figure 6); and at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11; Dunfee: 78, fig 6) extending 
Regarding claim 16, wherein: the at least one conduit is routed horizontally and not vertically between each adjacent pair of the horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7).
Regarding claim 19, wherein: each of the at least three horizontally aligned members includes at least one conduit routing housing (Dunfee: 47C, fig 4B) located outside of the load bearing periphery and having the at least one conduit therein (Dunfee: see Figures 4A and 6; Steger: see Figure 7).
Regarding claim 23, Steger, as modified by Timoszyk and Dunfee (see above discussions with respect to claim 1), does not teach the medical suspension arm assembly, wherein the medical device comprises a service head.
Timoszyk teaches a medical suspension arm assembly (1000, fig 11) comprising: a medical device (1006, fig 11), wherein the medical device comprises a service head (1006, fig 11, paragraph 0044, line 5).

Regarding claim 24, Steger, as modified by Timoszyk and Dunfee (see above discussions with respect to claim 1), does not teach the medical suspension arm assembly, wherein the medical device comprises a surgical light.
Timoszyk teaches a medical suspension arm assembly (10, fig 1) comprising: a medical device (12, fig 1), wherein the medical device comprises a surgical light (12a, fig 1, page 2, left column, lines 1 and 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the medical device (Steger: paragraph 0009, line 11, paragraph 0025, line 9) with a surgical light (Timoszyk: 12a, fig 1, page 2, left column, lines 1 and 2) as taught by Timoszyk.  The motivation would have been to improve lighting of the medical facility should a surgical procedure take place.  Therefore, it would have been obvious to combine Steger, Timoszyk, and Dunfee to obtain the invention as specified in claim 24.
Regarding claim 25, wherein: at least two of the at least three horizontally aligned members are substantially identical (Steger: see Figure 6; Dunfee: see Figure 2).

Regarding claim 26, Steger, as modified by Timoszyk and Dunfee (see above discussions with respect to claim 1), teaches a medical suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: an attachment member (Steger: 170, fig 5, paragraph 0026, line 5 and 6) for connecting the medical suspension arm assembly to a support structure (Steger: paragraph 0026, line 5 and 6); at least three horizontally aligned members (Steger: 300, fig 5, see annotation) relatively rotatable about each other (Steger: see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (Steger: paragraph 0022, lines 6-8); a boom connecting assembly (Timoszyk: 1026, fig 11) rotatably connected to one of the at least three horizontally aligned members (Timoszyk: see Figure 11, see paragraph 0043, lines 11 and 12; Steger: see Figure 6); a medical device (Steger: paragraph 0009, line 11, paragraph 0025, line 9) supported by the at least three horizontally aligned members and the boom connecting assembly for providing medical services or information (Timoszyk: see Figure 11; Steger: see Figure 6); and at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11; Dunfee: 78, fig 6) extending along the attachment member, the at least three horizontally aligned members, and down through a central portion of the boom connecting assembly to the medical device (Timoszyk: see Figure 11, see paragraph 0043, lines 12-17; Steger: see Figure 7; Dunfee: see Figure 6), the at least one conduit being routed horizontally and not vertically between each adjacent pair of the horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), wherein the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), and wherein a rotational axis of each joint connecting each adjacent pair of the at least three link members intersects the path (Dunfee: see Figure 6; Steger: see Figures 5-7).
Regarding claim 27, wherein: at least two of the at least three horizontally aligned members are substantially identical (Steger: see Figure 6; Dunfee: see Figure 2).
Regarding claim 28, wherein: at least one of the at least three horizontally aligned members have an arm horizontal length smaller than 25% of a total horizontal length of all of the at least three horizontally aligned members (Steger: see Figure 5).
Regarding claim 35, Steger, as modified by Timoszyk and Dunfee (see above discussions with respect to claim 1), teaches a method of using a suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: repositioning an end of the suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12), the suspension arm assembly comprising at least three horizontally aligned members (Steger: 300, fig 5, see annotation) rotatably connected to each other (Steger: see Figures 5 and 6), a boom connecting assembly (Timoszyk: 1026, fig 11) rotatably connected to one of the at least three horizontally aligned members (Timoszyk: see Figure 11, see paragraph 0043, lines 11 and 12; Steger: see Figure 6), and at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11; Dunfee: 78, fig 6) extending along the at least three horizontally aligned members (Steger: see Figure 7; Dunfee: see Figure 6), each of the at least three horizontally aligned members defining a load bearing periphery (Steger: 40, fig 2), and the at least one conduit not being located within the load bearing periphery of each of the at least three horizontally aligned members (Steger: see Figures 6 and 7; Dunfee: see Figure 2, 4, and 4B), wherein the at least one conduit extends along a path that extends along the at least three horizontally aligned members (Dunfee: see Figure 6; Steger: see Figures 5-7), and wherein a rotational axis of each joint connecting each adjacent pair of the at least three link members intersects the path (Dunfee: see Figure 6; Steger: see Figures 5-7).
Regarding claim 39, wherein the at least one conduit extends above an uppermost portion of the load bearing periphery of each of the at least three horizontally aligned members or below a lowermost portion of the load bearing periphery of each of the at least three horizontally aligned members (Steger: see Figures 2 and 6; Timoszyk: see Figure 11; Dunfee: see Figures 4B and 6).
Regarding claim 40, Steger, as modified by Timoszyk and Dunfee (see above discussions with respect to claims 1 and 23), teaches the suspension arm assembly, comprising a service head (Timoszyk: 1006, fig 11, paragraph 0044, line 5) that is connected to the at least three horizontally aligned members via the boom connecting assembly (Timoszyk: see Figure 11; Steger: see Figure 6).

Claims 3, 4, 17, and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, and Van Lieshout (US 6,601,811 B1).
Regarding claim 3, Steger, as modified by Timoszyk and Dunfee with respect to claim 1, teaches the suspension arm assembly, wherein each of the at least three horizontally aligned members includes at least one conduit routing housing (Dunfee: 47F, fig 4B), each of the at least one conduit routing housing having at least one conduit being routed therethrough (Dunfee: see Figures 4A and 6).
Steger, as modified by Timoszyk and Dunfee with respect to claim 1, does not teach the suspension arm assembly, further including: at least one boom shell about the at least three horizontally aligned members; wherein the at least one conduit routing housing of each of the at least three horizontally aligned members is located between the load bearing periphery and the at least one boom shell.


    PNG
    media_image6.png
    830
    654
    media_image6.png
    Greyscale











Van Lieshout is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide at least one boom shell (Van Lieshout: 11, 12, 15, 16, 17, fig 1b) about the at least three horizontally aligned members (Steger: 300, fig 5, see annotation), such that the at least one conduit routing housing (Dunfee: 47C, fig 4B) of each of the at least three horizontally aligned members is located between the load bearing periphery (Steger: 40, fig 2) and the at least one boom shell (Van Lieshout: see Figures 1b and 2; Dunfee: see Figure 6; 
Accordingly, Steger, as modified by Timoszyk, Dunfee, and Van Lieshout (see above discussions with respect to claims 1 and 3) teaches the suspension arm assembly, further including: at least one boom shell (Van Lieshout: 11, 12, 15, 16, 17, fig 1b) about the at least three horizontally aligned members (Van Lieshout: see Figure 1b; Steger: see Figure 7); wherein each of the at least three horizontally aligned members includes at least one conduit routing housing (Dunfee: 47C, fig 4B) located between the load bearing periphery and the at least one boom shell (Van Lieshout: see Figures 1b and 2; Dunfee: see Figure 6; Steger: see Figure 6), each of the at least one conduit routing housing having the at least one conduit being routed therethrough (Dunfee: see Figures 4A and 6).
Regarding claim 4, Steger, as modified by Timoszyk, Dunfee, and Van Lieshout (see above discussions with respect to claims 1 and 3) teaches the suspension arm assembly, further including: at least one boom shell (Van Lieshout: 11, 12, 15, 16, 17, fig 1b) about each of the at least three horizontally aligned members (Van Lieshout: see Figure 1b; Steger: see Figure 7).
Regarding claim 17, Steger, as modified by Timoszyk, Dunfee, and Van Lieshout (see above discussions with respect to claims 1 and 3) teaches the suspension arm assembly, further including: at least one boom shell (Van Lieshout: 11, 
Regarding claim 18, Steger, as modified by Timoszyk, Dunfee, and Van Lieshout (see above discussions with respect to claims 1 and 3) teaches the suspension arm assembly, further including: at least one boom shell (Van Lieshout: 11, 12, 15, 16, 17, fig 1b) about each of the at least three horizontally aligned members (Van Lieshout: see Figure 1b; Steger: see Figure 7).

Claims 6, 8, 9, 13, 20, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al.         (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, and Roos (US 4,517,632).
Regarding claim 6, Steger, as modified by Timoszyk and Dunfee with respect to claim 1, teaches the suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a pivot pin (Steger: paragraph 0022, lines 6-8) for connecting to an adjacent one of the at least three horizontally aligned members (Steger: see Figure 6).


Roos teaches a suspension arm assembly (see Figure 1) comprising: a plurality of arms (11, 12, 13, 14, fig 1) connected by joints (17, fig 1), each joint engaging a brake system (18, fig 2) for selectively preventing rotation of at least one of the arms from rotating about the joint (col 3, lines 41-59), the brake system controlled by sensors (21, fig 1, col 4, lines 8-16).

    PNG
    media_image7.png
    757
    876
    media_image7.png
    Greyscale











Roos is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each pivot pin (Steger: paragraph 
Regarding claim 8, wherein: each brake system is released by activating at least two sensors (Roos: 21, fig 1, col 4, lines 8-16).
Regarding claim 9, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claims 1 and 6), teaches the medical suspension arm assembly, wherein: the at least two sensors comprise at least two capacitance touch sensors (Roos: 21, fig 1, col 4, lines 8-16, the sensors in the handle bars 19).
Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claims 1 and 6), does not explicitly teach the medical suspension arm assembly, wherein the at least two capacitance touch sensors are spaced apart.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to space apart the at least two capacitance touch sensors (Roos: 21, fig 1, col 4, lines 8-16, the sensors in the handle bars 19) in the handle bars (Roos: 19, fig 1), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation would have been to allow separate sensing such that one sensor does not interfere with the other.  Therefore, it would have been obvious to modify the combination of Steger, Timoszyk, Dunfee, and Roos to obtain the invention as specified in claim 9.
Regarding claim 13, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claims 1 and 6), teaches the suspension arm assembly, further including: a brake system (Roos: 18, fig 2) for selectively preventing rotation of at least one of the adjacent pairs of the at least three horizontally aligned members (Roos: col 3, lines 41-59).
Regarding claim 20, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claims 1 and 6), teaches the medical suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a pivot pin (Steger: paragraph 0022, lines 6-8) located between each adjacent pair of the at least three horizontally aligned members (Steger: see Figure 6), each pivot pin engaging a brake system (Roos: 18, fig 2) for selectively{00369411.docx} 25 preventing rotation of at least one of the adjacent pairs of the at least three horizontally aligned members from rotating about the pivot pin (Roos: col 3, lines 41-59).
Regarding claim 36, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claims 1 and 6), teaches the method of using the suspension arm assembly, further including: selectively preventing rotation of at least one adjacent pair of the at least three horizontally aligned members via a brake system (Roos: 18, fig 2) of the suspension arm assembly (Roos: col 3, lines 41-59).

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Roos (US 4,517,632), and Hirsch (US 2016/0120720 A1).
Regarding claim 7, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claims 1 and 6), does not teach the suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a removable C-shaped flange for selectively locking the pivot pin in position on the at least three horizontally aligned members.
Hirsch teaches an arm assembly (10, fig 1) comprising: at least three horizontally aligned members (16, 18, 20, fig 1), wherein each of the at least three horizontally aligned members includes a removably C-shaped flange (52a, 52b, 53, fig 2, also see Figures 6 and 11) for selectively locking a pivot pin (54, fig 2) in position on the at least three horizontally aligned members.

    PNG
    media_image8.png
    727
    1021
    media_image8.png
    Greyscale














Regarding claim 21, Steger, as modified by Timoszyk, Dunfee, Roos, and Hirsch (see above discussions with respect to claims 1, 6, and 7), teaches the medical suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a removable C-shaped arm (Hirsch: 52a, 52b, 53, fig 2, also see Figures 6 and 11) for selectively locking the pivot pin in position on the at least three horizontally aligned members (Hirsch: see Figures 1, 6 and 11), each pivot pin engaging a brake system (Roos: 18, fig 2) for selectively{00369411.docx} 25 preventing rotation of at least one of the adjacent pairs of the at least three horizontally aligned members from rotating about the pivot pin (Roos: col 3, lines 41-59).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, and Hirsch (US 2016/0120720 A1).
Regarding claim 10, Steger, as modified by Timoszyk and Dunfee with respect to claim 1, does not teach the suspension arm assembly, wherein: the at least three horizontally aligned members are hollow and have a substantially rectangular cross-sectional shape.
Hirsch teaches an arm assembly (10, fig 1) comprising: at least three horizontally aligned members (16, 18, 20, fig 1), wherein the at least three horizontally aligned members are hollow (see Figures 1 and 9) and have a substantially rectangular cross-sectional shape (see Figures 1 and 9).

    PNG
    media_image9.png
    513
    545
    media_image9.png
    Greyscale








[AltContent: textbox (Selected Portion of Figure 9)]


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) as a hollow member (Hirsch: 16, 18, 20, fig 1, also see Figure 9) with a substantially rectangular cross-sectional shape 
Regarding claim 22, Steger, as modified by Timoszyk, Dunfee, and Hirsch (see above discussions with respect to claims 1 and 10) teaches the medical suspension arm assembly, wherein: the at least three horizontally aligned members are hollow (Hirsch: see Figures 1 and 9) and have a substantially rectangular cross-sectional shape (Hirsch: see Figures 1 and 9).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, and Mizuno et al. (US 6,569,084 B1), hereinafter Mizuno.
Regarding claim 12, Steger, as modified by Timoszyk and Dunfee with respect to claim 1, does not teach the suspension arm assembly, further including: a powered system for selectively causing rotations of at least two of the at least three horizontally aligned members about each other.
Mizuno teaches an arm system (25, fig 10) comprising: a curved portion (3) including at least three segments (3a, fig 10, see annotation); and a powered system (80, fig 10) for selectively causing movement of at least two of the at least three segments of the curved portion (see Figure 10, see col 10, lines 5 and 6).


    PNG
    media_image10.png
    616
    544
    media_image10.png
    Greyscale








[AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: textbox (3a – Three Segments)]

Mizuno is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a powered system (Mizuno: 80, fig 10) to the suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) to guide the rotations of the at least three horizontally aligned members (Steger: 300, fig 5, see annotation) about each other as taught by Mizuno.  The motivation would have been to allow convenient remote control of the rotations of the at least three horizontally aligned members.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, and Mizuno to obtain the invention as specified in claim 12.

Claims 6, 13, 14, 20, and 36-38, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al.           (US 7,240,477 B1), hereinafter Dunfee, and Bereznicki et al. (US 8,360,408 B2), hereinafter Bereznicki.
Regarding claim 6, Steger, as modified by Timoszyk and Dunfee with respect to claim 1, teaches the suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a pivot pin (Steger: paragraph 0022, lines 6-8) for connecting to an adjacent one of the at least three horizontally aligned members (Steger: see Figure 6).
Steger, as modified by Timoszyk and Dunfee with respect to claim 1, does not teach the suspension arm assembly, further comprising: each pivot pin engaging a brake system for selectively preventing rotation of at least one of the adjacent pairs of the at least three horizontally aligned members from rotating about the pivot pin.
Bereznicki teaches an arm assembly (10, fig 2) comprising: a plurality of segments (24, 26, 30, fig 2) connected by joints (16, 18, 20, fig 2), each joint engaging a brake system (col 4, line 60) for selectively preventing rotation of at least one of the arms from rotating about the joint (col 1, lines 59-61, col 4, lines 57-65).






    PNG
    media_image11.png
    783
    491
    media_image11.png
    Greyscale















Bereznicki is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each pivot pin (Steger: paragraph 0022, lines 6-8) engage a brake system (Bereznicki: col 4, line 60) as taught by Bereznicki.  The motivation would have been to allow convenient user control of the release of rotational movement of the at least three horizontally aligned members.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, and Bereznicki to obtain the invention as specified in claim 6.
Regarding claim 13, Steger, as modified by Timoszyk, Dunfee, and Bereznicki (see above discussions with respect to claims 1 and 6), teaches the suspension arm assembly, further including: a brake system (Bereznicki: col 4, line 60) for selectively preventing rotation of at least one of the adjacent pairs of the at least three horizontally aligned members (Bereznicki: col 1, lines 59-61, col 4, lines 57-65).
Regarding claim 14, wherein: the brake system provides for sequential release of brakes of the brake system (Bereznicki: col 1, lines 59-61).
Regarding claim 20, Steger, as modified by Timoszyk, Dunfee, and Bereznicki (see above discussions with respect to claims 1 and 6), teaches the medical suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a pivot pin (Steger: paragraph 0022, lines 6-8) located between each adjacent pair of the at least three horizontally aligned members (Steger: see Figure 6), each pivot pin engaging a brake system (Bereznicki: col 4, line 60) for selectively{00369411.docx} 25 preventing rotation of at least one of the adjacent pairs of the at least three horizontally aligned members from rotating about the pivot pin (Bereznicki: col 1, lines 59-61, col 4, lines 57-65).
Regarding claim 36, Steger, as modified by Timoszyk, Dunfee, and Bereznicki (see above discussions with respect to claims 1 and 6), teaches the method of using the suspension arm assembly, further including: selectively preventing rotation of at least one adjacent pair of the horizontally aligned members a brake system (Bereznicki: col 4, line 60) of the suspension arm assembly (Bereznicki: col 1, lines 59-61, col 4, lines 57-65).
Regarding claim 37, the method further including: sequentially releasing brakes of the brake system (Bereznicki: col 1, lines 59-61).

Regarding claim 38, wherein: the suspension arm assembly comprises a brake (Bereznicki: col 4, line 60) between each adjacent pair of the at least three horizontally aligned members (Bereznicki: see Figure 2; Steger: see Figure 6); and further including releasing at least one but not all of the brakes to reduce degrees of freedom of movement of the suspension arm assembly (Bereznicki: col 1, lines 59-61).

Claims 14, 37, and 38, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Roos (US 4,517,632), and Bereznicki et al. (US 8,360,408 B2), hereinafter Bereznicki.
Regarding claim 14, Steger, as modified by Timoszyk, Dunfee, and Roos (see above discussions with respect to claims 1 and 6), does not teach the suspension arm assembly, wherein: the brake system provides for sequential release of brakes of the brake system.
Bereznicki teaches an arm assembly (10, fig 2) comprising: a brake system (col 4, line 60) providing for sequential release of brakes of the brake system (Bereznicki: col 1, lines 59-61).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to allow the brakes (Roos: 18, fig 2) to be individually or sequentially released (Bereznicki: col 1, lines 59-61) as taught by Bereznicki.  The motivation would have been to allow the joints to be released one at a time for fine adjustment of the suspension arm assembly.  Therefore, it would have been obvious to combine Steger, Timoszyk, Dunfee, Roos, and Bereznicki to obtain the invention as specified in claim 14.
Regarding claim 37, Steger, as modified by Timoszyk, Dunfee, Roos, and Bereznicki (see above discussions with respect to claims 1, 6, and 14), teaches the method of using the suspension arm assembly further including: sequentially releasing brakes of the brake system (Bereznicki: col 1, lines 59-61).
Regarding claim 38, Steger, as modified by Timoszyk, Dunfee, Roos, and Bereznicki (see above discussions with respect to claims 1, 6, and 14), teaches the method of using the suspension arm assembly, wherein: the suspension arm assembly comprises a brake (Roos: 18, fig 2) between each adjacent pair of the at least three horizontally aligned members (Roos: see Figure 1; Steger: see Figure 6); and further including releasing at least one but not all of the brakes to reduce degrees of freedom of movement of the suspension arm assembly (Bereznicki: col 1, lines 59-61).

Claims 6, 13, 20, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al.           (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, and Blumenkranz et al. (US 6,246,200 B1), hereinafter Blumenkranz.
Regarding claim 6, Steger, as modified by Timoszyk and Dunfee with respect to claim 1, teaches the suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a pivot pin (Steger: paragraph 0022, lines 6-8) for connecting to an adjacent one of the at least three horizontally aligned members (Steger: see Figure 6).


    PNG
    media_image12.png
    519
    620
    media_image12.png
    Greyscale
Blumenkranz teaches an arm assembly (56, fig 5) comprising: at least three arms (98, 120, 122, fig 5) relatively rotatable about each other via joints (84a, 84b, fig 5, col 9, lines 38-50), each joint engaging a brake system (124, fig 5) for selectively preventing rotation of at least one of the arms from rotating about the joint (col 9, lines 51-61).










Blumenkranz is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each pivot pin (Steger: paragraph 0022, lines 6-8) engage a brake system (Blumenkranz: 124, fig 5) as taught by Bereznicki.  The motivation would have been to allow convenient user 
Regarding claim 13, Steger, as modified by Timoszyk, Dunfee, and Blumenkranz (see above discussions with respect to claims 1 and 6), teaches the suspension arm assembly, further including: a brake system (Blumenkranz: 124, fig 5) for selectively preventing rotation of at least one of the adjacent pairs of the at least three horizontally aligned members (Blumenkranz: col 9, lines 51-61).
Regarding claim 20, Steger, as modified by Timoszyk, Dunfee, and Blumenkranz (see above discussions with respect to claims 1 and 6), teaches the medical suspension arm assembly, wherein: each of the at least three horizontally aligned members includes a pivot pin (Steger: paragraph 0022, lines 6-8) located between each adjacent pair of the at least three horizontally aligned members (Steger: see Figure 6), each pivot pin engaging a brake system (Blumenkranz: 124, fig 5) for selectively{00369411.docx} 25 preventing rotation of at least one of the adjacent pairs of the at least three horizontally aligned members from rotating about the pivot pin (Blumenkranz: col 9, lines 51-61).
Regarding claim 36, Steger, as modified by Timoszyk, Dunfee, and Blumenkranz (see above discussions with respect to claims 1 and 6), teaches the method of using the suspension arm assembly, further including: selectively preventing rotation of at least one adjacent pair of the horizontally aligned members a brake system (Blumenkranz: 124, fig 5) of the suspension arm assembly (Blumenkranz: col 9, lines 51-61).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Blumenkranz et al. (US 6,246,200 B1), hereinafter Blumenkranz, and Murayama (US 8,226,072 B2).
Regarding claim 8, Steger, as modified by Timoszyk, Dunfee, and Blumenkranz (see above discussions with respect to claims 1 and 6), teaches the suspension arm assembly, wherein: each brake system is released by activating a button (Blumenkranz: 130, fig 5) on a handle (Blumenkranz: 128, fig 5, col 10, lines 22-30).
Steger, as modified by Timoszyk, Dunfee, and Blumenkranz (see above discussions with respect to claims 1 and 6), does not teach the suspension arm assembly, wherein: each brake system is released by activating at least two sensors.
Murayama teaches an arm assembly (1, fig 1) comprising: a brake system (4a, fig 1) manipulated by a handle (3c, fig 1, col 5, lines 4-13 and 29-32, see Figure 1) with two touch sensors (6, fig 1, col 5, line 4) and a force sensor (3d, fig 1).

    PNG
    media_image13.png
    549
    587
    media_image13.png
    Greyscale









Regarding claim 9, wherein: the at least two sensors comprise at least two spaced capacitance touch sensors (Murayama: 3d, fig 1, col 5, line 4).

Claims 14, 37, and 38, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, Blumenkranz et al. (US 6,246,200 B1), hereinafter Blumenkranz, and Bereznicki et al. (US 8,360,408 B2), hereinafter Bereznicki.
Regarding claim 14, Steger, as modified by Timoszyk, Dunfee, and Blumenkranz (see above discussions with respect to claims 1 and 6), does not teach the suspension arm assembly, wherein: the brake system provides for sequential release of brakes of the brake system.
Bereznicki teaches an arm assembly (10, fig 2) comprising: a brake system (col 4, line 60) providing for sequential release of brakes of the brake system (Bereznicki: col 1, lines 59-61).

Regarding claim 37, Steger, as modified by Timoszyk, Dunfee, Blumenkranz, and Bereznicki (see above discussions with respect to claims 1, 6, and 14), teaches the method of using the suspension arm assembly further including: sequentially releasing brakes of the brake system (Bereznicki: col 1, lines 59-61).
Regarding claim 38, Steger, as modified by Timoszyk, Dunfee, Blumenkranz, and Bereznicki (see above discussions with respect to claims 1, 6, and 14), teaches the method of using the suspension arm assembly, wherein: the suspension arm assembly comprises a brake (Blumenkranz: 124, fig 5) between each adjacent pair of the at least three horizontally aligned members (Blumenkranz: see Figure 5; Steger: see Figure 6); and further including releasing at least one but not all of the brakes to reduce degrees of freedom of movement of the suspension arm assembly (Bereznicki: col 1, lines 59-61).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, and Blumenkranz et al. (US 6,246,200 B1), hereinafter Blumenkranz.

Regarding claim 29, Steger, as modified by Timoszyk and Blumenkranz (see above discussions with respect to claims 1 and 6), teaches a medical suspension arm assembly (Steger: see Figure 1, see paragraph 0009, lines 1-12) comprising: an attachment member (Steger: 170, fig 5, paragraph 0026, line 5 and 6) for connecting the medical suspension arm assembly to a support structure (Steger: paragraph 0026, line 5 and 6); at least three horizontally aligned members (Steger: 300, fig 5, see annotation) relatively rotatable about each other (Steger: see Figures 5 and 6), each adjacent pair of the at least three horizontally aligned members being connected to each other by a joint (Steger: paragraph 0022, lines 6-8); a medical device (Steger: paragraph 0009, line 11) for providing medical services or information; and at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 1050, fig 11) extending along the attachment member, the at least three horizontally aligned members and to the medical device (Timoszyk: see Figure 11, see paragraph 0043, lines 12-17; Steger: see Figure 7); each joint having a brake (Blumenkranz: 124, fig 5) for selectively preventing movement of adjacent ones of the at least three horizontally aligned members about the joint (Blumenkranz: col 9, lines 51-61), with each brake being aligned with a rotational axis of an associated one of the at least three horizontally aligned members (Blumenkranz: see Figure 5; Steger: see Figure 6) and located outside a periphery of each associated horizontally aligned member along the rotational axis (Blumenkranz: see Figure 5; Steger: see Figure 6), wherein each brake is located outside of an outermost side of adjacent ones of the at least three horizontally aligned members in a direction of the rotational axis (Blumenkranz: see Figure 5; Steger: see Figure 6).

Claims 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Blumenkranz et al. (US 6,246,200 B1), hereinafter Blumenkranz, and Murayama (US 8,226,072 B2).
Regarding claim 30, Steger, as modified by Timoszyk, Blumenkranz, and Maruyama (see above discussions with respect to claims 1, 6, and 8), teaches the medical suspension arm assembly, wherein: each brake is released by touching at least two spaced capacitance touch sensors (Blumenkranz: 130, fig 5, col 10, lines 22-30, as modified by, Murayama: 6, fig 1).
Regarding claim 31, Steger, as modified by Timoszyk, Blumenkranz, and Maruyama (see above discussions with respect to claims 1, 6, and 8), teaches the medical suspension arm assembly, wherein: each brake is released by activating at least two sensors (Blumenkranz: 130, fig 5, col 10, lines 22-30, as modified by, Murayama: 6, fig 1).
Regarding claim 32, wherein: the at least two sensors comprise at least two spaced capacitance touch sensors (Blumenkranz: 130, fig 5, col 10, lines 22-30, as modified by, Murayama: 6, fig 1).
Regarding claim 34, Steger, as modified by Timoszyk, Blumenkranz, and Maruyama (see above discussions with respect to claims 1, 6, and 8), teaches the medical suspension arm assembly, wherein: each brake is released when at least two spaced capacitance touch sensors (Blumenkranz: 130, fig 5, col 10, lines 22-30, as modified by, Murayama: 6, fig 1) are touched along with a force sensor (Maruyama: 3d, fig 1) sensing a movement force.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Blumenkranz et al. (US 6,246,200 B1), hereinafter Blumenkranz, Murayama (US 8,226,072 B2), and Bereznicki et al. (US 8,360,408 B2), hereinafter Bereznicki.
Regarding claim 33, Steger, as modified by Timoszyk, Blumenkranz, Maruyama, and Bereznicki (see above discussions with respect to claims 1, 6, 8, and 14), teaches the medical suspension arm assembly, wherein: a brake system (Blumenkranz: 124, fig 5) of the medical suspension arm assembly that comprises each brake is configured to sequentially release of each brake according to an order of each brake along the medical suspension arm assembly (Bereznicki: col 1, lines 59-61).

Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 2010/0258694 A1) in view of Timoszyk et al. (US 2015/0184779 A1), hereinafter Timoszyk, Dunfee et al. (US 7,240,477 B1), hereinafter Dunfee, and Goldsmith et al. (US 2013/0330043 A1), hereinafter Goldsmith. 
Regarding claim 41, Steger, as modified by Timoszyk and Dunfee with respect to claim 1, does not explicitly teach the suspension arm assembly, wherein an upper portion of the boom connecting assembly is configured to funnel the at least one conduit into the central portion of the boom connecting assembly.
Goldsmith teaches a system (see Figure 4) comprising: a boom connecting assembly (312b, 316, fig 7); and at least one line (paragraph 0056, line 3) extending down through a central portion of the boom connecting assembly (see Figure 7, see 

    PNG
    media_image14.png
    395
    686
    media_image14.png
    Greyscale










    PNG
    media_image15.png
    181
    662
    media_image15.png
    Greyscale





Goldsmith is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the upper portion of the boom connecting assembly (Timoszyk: 1026, fig 11) as a funneling portion (Goldsmith: 312b, fig 7), such that the upper portion of the boom connecting assembly is configured to funnel the at least one conduit (Steger: 180, fig 7, as modified by, Timoszyk: 1030, 1040, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631